       Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 1 of 8


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JANAI MEEKS, et al.,                             No. 2:21-cv-0049 KJM DB PS
12                       Plaintiffs,
13           v.                                        ORDER
14    BUTTE COUNTY CHILDREN’S
      SERVICES DIVISION and OROVILLE
15    POLICE DEPARTMENT,
16                       Defendants.
17

18          Plaintiffs Janai Meeks, M.S., A.H., S.F., and KJ Jr., are proceeding in this action pro se.

19   This matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28

20   U.S.C. § 636(b)(1). Pending before the court are plaintiffs’ complaint and plaintiff Janai Meeks’

21   motion to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 1 & 2.) The

22   complaint concerns an alleged unlawful seizure by the defendants.

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, plaintiffs’ complaint is deficient. Accordingly, for the reasons stated

26   below, plaintiffs’ complaint will be dismissed with leave to file an amended complaint.

27   ////

28   ////
                                                       1
      Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 2 of 8


 1   I.      Plaintiff’s Application to Proceed In Forma Pauperis
 2           Plaintiff Janai Meeks’ in forma pauperis application makes the financial showing required
 3   by 28 U.S.C. § 1915(a)(1). However, plaintiffs M.S., A.H., S.F., and KJ Fr., have not submitted
 4   applications to proceed in forma pauperis. Filing fees must be paid unless each plaintiff applies
 5   for and is granted leave to proceed in forma pauperis.
 6           Moreover, the court is required to screen complaints brought by parties proceeding in
 7   forma pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th
 8   Cir. 2000) (en banc). A determination that a plaintiff qualifies financially for in forma pauperis
 9   status does not complete the inquiry required by the statute.
10           “‘A district court may deny leave to proceed in forma pauperis at the outset if it appears
11   from the face of the proposed complaint that the action is frivolous or without merit.’” Minetti v.
12   Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust,
13   821 F.2d 1368, 1370 (9th Cir. 1987)); see also McGee v. Department of Child Support Services,
14   584 Fed. Appx. 638 (9th Cir. 2014) (“the district court did not abuse its discretion by denying
15   McGee’s request to proceed IFP because it appears from the face of the amended complaint that
16   McGee’s action is frivolous or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir.
17   1965) (“It is the duty of the District Court to examine any application for leave to proceed in
18   forma pauperis to determine whether the proposed proceeding has merit and if it appears that the
19   proceeding is without merit, the court is bound to deny a motion seeking leave to proceed in
20   forma pauperis.”).
21           The court must dismiss an in forma pauperis case at any time if the allegation of poverty is
22   found to be untrue or if it is determined that the action is frivolous or malicious, fails to state a
23   claim on which relief may be granted, or seeks monetary relief against an immune defendant. See
24   28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an arguable basis in law or
25   in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221,
26   1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a complaint as frivolous
27   where it is based on an indisputably meritless legal theory or where the factual contentions are
28   clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
                                                         2
      Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 3 of 8


 1          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
 2   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
 3   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
 4   true the material allegations in the complaint and construes the allegations in the light most
 5   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
 6   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
 7   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
 8   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
 9   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
10   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
11          The minimum requirements for a civil complaint in federal court are as follows:
12                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
13                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
14                  judgment for the relief the pleader seeks.
15   Fed. R. Civ. P. 8(a).
16   II.    Plaintiffs’ Complaint
17          The complaint states that some of the plaintiffs are minors. (Compl. (ECF No. 1) at 4.)
18   The right to represent oneself pro se is personal to the plaintiff and does not extend to other
19   parties. Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008); see also Russell v.
20   United States, 308 F.2d 78, 79 (9th Cir. 1962) (“A litigant appearing in propria persona has no
21   authority to represent anyone other than himself.”) Thus, “a parent or guardian cannot bring an
22   action on behalf of a minor child without retaining a lawyer.” Johns v. County of San Diego, 114
23   F.3d 874, 877 (9th Cir. 1997).
24          Moreover, the complaint fails to contain a short and plain statement of a claim. In this
25   regard, it appears that the events at issue may stem from the removal of minor children from
26   plaintiff Meeks’ custody. For example, the complaint alleges that plaintiffs “were seized
27   unlawfully due to the fact that there was no court order issued by a judge” and that plaintiffs
28   “were subject to familial alienation[.]” However, no factual allegations are alleged in support of
                                                        3
      Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 4 of 8


 1   any claim. In this regard, the complaint does not clearly identify what wrongful actions each
 2   defendant engaged in and/or what claim is asserted against each defendant.
 3          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a
 4   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that
 5   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.
 6   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels
 7   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor
 8   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual
 9   enhancements.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557). A plaintiff
10   must allege with at least some degree of particularity overt acts which the defendants engaged in
11   that support the plaintiff’s claims. Jones, 733 F.2d at 649.
12          A complaint may state a claim under 42 U.S.C. § 1983 for violation of the Fourth
13   Amendment due unlawful seizure based upon a false arrest. To state such a claim a complaint
14   must allege facts showing that the defendant “by means of physical force or show of authority . . .
15   in some way restrained the liberty of” the identified plaintiff. Graham, 490 U.S. at 395, n. 10
16   (citing Terry v. Ohio, 392 U.S. 1, 19, n. 16 (1968) and Brower v. County of lnyo, 489 U.S. 593,
17   596 (1989)). “A claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth
18   Amendment, provided the arrest was without probable cause or other justification.” Dubner v.
19   City and County of San Francisco, 266 F.3d 959, 964-65 (9th Cir. 2001).
20          Moreover, “the state may not remove children from their parents’ custody without a court
21   order unless there is specific, articulable evidence that provides reasonable cause to believe that a
22   child is in imminent danger of abuse.” Wallis v. Spencer, 202 F.3d 1126, 1138 (9th Cir. 2000).
23   “Officials, including social workers, who remove a child from its home without a warrant must
24   have reasonable cause to believe that the child is likely to experience serious bodily harm in the
25   time that would be required to obtain a warrant.” Rogers v. County of San Joaquin, 487 F.3d
26   1288, 1294 (9th Cir. 2007).
27             With respect to defendant Oroville Police Department, plaintiffs are advised that “[i]n
28   Monell v. Department of Social Services, 436 U.S. 658 (1978), the Supreme Court held that a
                                                        4
      Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 5 of 8


 1   municipality may not be held liable for a § 1983 violation under a theory of respondeat superior
 2   for the actions of its subordinates.” Castro, 833 F.3d at 1073. In this regard, “[a] government
 3   entity may not be held liable under 42 U.S.C. § 1983, unless a policy, practice, or custom of the
 4   entity can be shown to be a moving force behind a violation of constitutional rights.” Dougherty
 5   v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (citing Monell, 436 U.S. at 694).
 6              In order to allege a viable Monell claim against the Oroville Police Department
 7   plaintiffs “must demonstrate that an ‘official policy, custom, or pattern’ on the part of [the
 8   defendant] was ‘the actionable cause of the claimed injury.’” Tsao v. Desert Palace, Inc., 698
 9   F.3d 1128, 1143 (9th Cir. 2012) (quoting Harper v. City of Los Angeles, 533 F.3d 1010, 1022
10   (9th Cir. 2008)). There are three ways a “policy” can be established. See Clouthier, 591 F.3d at
11   1249-50.
12              “First, a local government may be held liable ‘when implementation of its official
13   policies or established customs inflicts the constitutional injury.’” Id. at 1249 (quoting Monell,
14   436 U.S. at 708 (Powell, J. concurring)). Second, plaintiff may allege that the local government
15   is liable for a policy of inaction or omission, for example when a public entity, “fail[s] to
16   implement procedural safeguards to prevent constitutional violations” or fails to adequately train
17   its employees. Tsao, 698 F.3d at 1143 (citing Oviatt v. Pearce, 954 F.2d 1470, 1477 (9th Cir.
18   1992)); see also Clouthier, 591 F.3d at 1249 (failure to train claim requires plaintiff show that
19   “the need for more or different training [was] so obvious, and the inadequacy so likely to result in
20   the violation of constitutional rights, that the policymakers . . . can reasonably be said to have
21   been deliberately indifferent to the need.”) (quoting City of Canton v. Harris, 489 U.S. 378, 390
22   (1989)); Long v. County of Los Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006) (“To impose
23   liability against a county for its failure to act, a plaintiff must show: (1) that a county employee
24   violated the plaintiff’s constitutional rights; (2) that the county has customs or policies that
25   amount to deliberate indifference; and (3) that these customs or policies were the moving force
26   behind the employee’s violation of constitutional rights.”). “Third, a local government may be
27   held liable under § 1983 when ‘the individual who committed the constitutional tort was an
28   official with final policy-making authority’ or such an official ‘ratified a subordinate’s
                                                         5
       Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 6 of 8


 1   unconstitutional decision or action and the basis for it.’” Clouthier, 591 F.3d at 1250 (quoting
 2   Gillette v. Delmore, 979 F.2d 1342, 1346–47 (9th Cir. 1992)).
 3          However, a complaint alleging a Monell violation “‘may not simply recite the elements of
 4   a cause of action, but must contain sufficient allegations of underlying facts to give fair notice and
 5   to enable the opposing party to defend itself effectively.’” AE ex rel. Hernandez v. Cty. of
 6   Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
 7   2011)). At a minimum, the complaint should “identif[y] the challenged policy/custom, explain[ ]
 8   how the policy/custom was deficient, explain[ ] how the policy/custom caused the plaintiff harm,
 9   and reflect[ ] how the policy/custom amounted to deliberate indifference[.]” Young v. City of
10   Visalia, 687 F. Supp. 2d 1141, 1149 (E.D. Cal. 2009); see also Little v. Gore, 148 F.Supp.3d 936,
11   957 (S.D. Cal. 2015) (“Courts in this circuit now generally dismiss claims that fail to identify the
12   specific content of the municipal entity’s alleged policy or custom.”).
13   III.   Leave to Amend
14          For the reasons stated above plaintiffs’ complaint must be dismissed. The undersigned
15   has carefully considered whether plaintiffs may amend the complaint to state a claim upon which
16   relief can be granted and over which the court would have jurisdiction. “Valid reasons for
17   denying leave to amend include undue delay, bad faith, prejudice, and futility.” California
18   Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d 1466, 1472 (9th Cir. 1988); see also
19   Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983)
20   (holding that while leave to amend shall be freely given, the court does not have to allow futile
21   amendments).
22          However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
23   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts
24   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
25   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.
26   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
27   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be
28   ////
                                                        6
       Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 7 of 8


 1   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.
 2   1988)).
 3             Here, the undersigned cannot yet say that it appears beyond doubt that leave to amend
 4   would be futile. Plaintiffs’ complaint will therefore be dismissed, and plaintiffs will be granted
 5   leave to file an amended complaint. Plaintiffs are cautioned, however, that if plaintiffs elect to
 6   file an amended complaint “the tenet that a court must accept as true all of the allegations
 7   contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements
 8   of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft, 556
 9   U.S. at 678. “While legal conclusions can provide the complaint’s framework, they must be
10   supported by factual allegations.” Id. at 679. Those facts must be sufficient to push the claims
11   “across the line from conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).
12             Plaintiffs are also reminded that the court cannot refer to a prior pleading in order to make
13   an amended complaint complete. Local Rule 220 requires that any amended complaint be
14   complete in itself without reference to prior pleadings. The amended complaint will supersede
15   the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended
16   complaint, just as if it were the initial complaint filed in the case, each defendant must be listed in
17   the caption and identified in the body of the complaint, and each claim and the involvement of
18   each defendant must be sufficiently alleged. Any amended complaint which plaintiffs may elect
19   to file must also include concise but complete factual allegations describing the conduct and
20   events which underlie plaintiff’s claims.
21                                               CONCLUSION
22             Accordingly, IT IS HEREBY ORDERED that:
23             1. The complaint filed January 11, 2021 (ECF No. 1) is dismissed with leave to
24   amend.
25             2. Within twenty-eight days from the date of this order, an amended complaint shall be
26   filed that cures the defects noted in this order and complies with the Federal Rules of Civil
27   ////
28   ////
                                                          7
         Case 2:21-cv-00049-KJM-DB Document 4 Filed 04/16/21 Page 8 of 8


 1   Procedure and the Local Rules of Practice. 1 The amended complaint must bear the case number
 2   assigned to this action and must be titled “Amended Complaint,” provide the address for each
 3   plaintiff, and be signed by each plaintiff.
 4           3. Any minor plaintiff named in the amended complaint must be represented by counsel.
 5           4. Each plaintiff named in the amended complaint shall submit an application to proceed
 6   in forma pauperis or plaintiffs shall pay the applicable filing fee.
 7           5. Failure to comply with this order in a timely manner may result in a recommendation
 8   that this action be dismissed.
 9   DATED: April 15, 2021                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
      Alternatively, if plaintiffs no longer wish to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        8
